Citation Nr: 1616240	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  11-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 
This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claim. 

The Board previously remanded this claim in September 2015 for additional development, to include a VA examination.  That development was substantially completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran was diagnosed with Myelodysplastic Syndrome (MDS) in 2009, which progressed to AML in 2014.  The preponderance of the probative evidence is against a finding that current AML manifested within one year of service or was caused by in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for AML have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated in February 2010, July 2010, October 2014, and December 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Leukemia (AML)

The Veteran claims that his diagnosed acute myelogenous leukemia (AML) is the result of his exposure to herbicides, during his service in the Republic of Vietnam.  The Board notes that AML is not among the chronic diseases that are recognized by VA to be linked to herbicide exposure, and therefore service connection is not presumed.  A close evaluation of the competent medical evidence of record, to include a VA examination and opinions, show that the Veteran's AML is not etiologically related to exposure to herbicides, or to any other aspect of active service.  Therefore the Veteran's claim for service connection must be denied. 

Generally, to prevail on a claim of service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

There are statutory presumptions, and VA regulations implementing them, that are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  38 C.F.R. § 3.303(d) (2015).  Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In consultation with the National Academy of Science (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2015), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides.  The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the Veteran's AML, which is a progression of MDS diagnosed in 2009, is not among the enumerated diseases that are considered presumptively connected to exposure to herbicides.  38 C.F.R. § 3.309(e) (2015).  While chronic B-cell leukemias are noted as a type of disease that is presumptively service-connected, the medical evidence of record has explicitly noted that the Veteran's AML is different from B-cell Leukemias in both etiology and pathology, noting that AML is caused by myeloid stem cells whereas B-cell leukemias are derived from lymphoid stem cells.  Therefore, the Board finds that the Veteran's AML cannot be service-connected presumptively as the result of Agent Orange exposure. 

The Board also finds that the Veteran's AML is also not listed as among the chronic disease that may be presumptively service connected under 38 C.F.R. § 3.303(b) (2015).  The Board notes that service connection may also be established under 38 C.F.R. § 3.303(b) (2015) by evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 (2015) and present manifestations of the same chronic disease, or when a chronic disease is not present during service, evidence of continuity of symptomatology.  Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Neither AML nor MDS is considered a chronic disability or disease that qualifies under this presumptive exception, and cannot be presumptively service-connected under that provision.  To the extent that either may be considered a malignant tumor, the disability or its precursor was first shown in 2009, many years after separation from service.  Therefore, continuity of symptomatology is not shown and the disability is not shown to have manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection is not warranted.

With regard to establishing service connection on a direct method, the Board notes that there must be competent and probative evidence that shows that the Veteran's current AML condition is etiologically related to any incident or injury incurred during his active service.  Here, the Veteran has continuously claimed that his current disease was caused by exposure to herbicides during service in Vietnam.  The Board notes that while the Veteran's condition does not qualify as a presumptive condition, the Veteran's claim for service connection may still be established on a direct basis if the evidence demonstrates a relationship between herbicide exposure and the Veteran's AML. 

VA has obtained several medical opinions, to include providing the Veteran a VA examination regarding the nature and etiology of AML.  In November 2015, VA acquired a medical opinion regarding any etiological or causal relationship between the Veteran's AML and his service, to include herbicide exposure.  The medical examiner, who reviewed the claims file, to include medical and treatment history, opined that it was less likely than not that the Veteran's AML was incurred or caused by any in-service injury or event.  The examiner explained that the Veteran's AML was not the same as those presumptive B-Cell or hairy cell leukemias, and that AML has not been medically established to have any relationship with exposure to herbicides. 

At a February 2016 VA examination, the examiner, after an in-person examination and a review of the claims file and medical history, diagnosed acute myelogenous leukemia (AML).  The examiner noted that the Veteran's AML was a progression of MDS which was diagnosed in 2009, and that condition was controlled after a peripheral blood stem cell transplant from the Veteran's son.  The examiner concluded that the Veteran's AML was less likely than not due to any aspect of the Veteran's active service, and not linked to exposure to herbicides.  The examiner stated that AML is derived from the myeloid stem cells whereas B cell leukemias, such as those due to herbicide exposure, were derived from lymphoid stem cells.  They were two different conditions.  The examiner also noted that it had been nearly 40 years since separation from active service to the diagnosis of AML in 2014. 

The Board finds that a close review of the other medical evidence of record shows no additional information or opinions regarding the nature and etiology of the diagnosed AML.  While the record contains voluminous amounts of medical records to include the Veteran's records of treatment for MDS and AML, to include transplants, the evidence does not show any additional opinions regarding the etiology of those disabilities or any relationship to herbicide exposure.  Therefore, the Board finds that those medical records, while establishing the presence of a current disability, offer little probative value with regard to establishing any nexus or etiological relationship between the current disability and the Veteran's active service. 

A review of the Veteran's service medical records shows no additional information regarding the Veteran's condition.  The records do not document any diagnosis or condition related to the ultimate development of AML, and neither his entry nor his separation examinations document any such condition.

The Board finds that VA medical opinions finding that AML was not related to service or to herbicide exposure are the most probative evidence of record.  The Veteran's contentions that AML is related to herbicide exposure are not competent evidence as he is not shown to have the medical training, experience, or expertise to provide such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). Veteran has not submitted any competent medical evidence that supports his claim by showing AML is related to service or to herbicide exposure.

Therefore, the Board finds that medical opinions provided by VA examiners of record to be more probative with regard to establishing any connection between the Veteran's AML and service.  Consequently, as the preponderance of the evidence is against the finding that that the Veteran's AML is due to exposure to herbicides, or was incurred in or aggravated by service, or has a continuity of symptomatology since service, or manifested to a compensable degree within one year following separation from service, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for acute myelogenous leukemia is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


